Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Non-Final Rejection
Continued Examination Under 37 CFR 1.114 

           A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after allowance. Since this application iseligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the allowance of the previous Office action has been withdrawn pursuant to37 CFR 1.114. Applicant's submission filed on 2/17/2021 has been entered. 

Claim Rejections

                                           Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 are rejected under 35 USC 103 (a) as being unpatentable over Kimura et al. (US Pub. 2014/0104349) in view of Koganehira et al. (US Pub. 2015/0224783) and Yamada et al. (US Pub. 2008/0310940).

           Kimura et al. disclose in Figures 1-4 and 7-13 an inkjet recording apparatus comprising:
              Regarding a part of claim 2, an inkjet recording apparatus (10) comprising: 
a housing (20) (Figure 1);
an ink tank (70) fixed to the housing (20), the ink tank (70) having a wall defining an ink chamber (71) and an inlet (73), through which ink is injected into the ink chamber (71) (Figures 2-3 and 5);
a recording head (54) provided in the housing (20) and in communication with the ink chamber via a flow path (81) (Figures 3-4, paragraph 0047);
an operation panel (30) provided to the housing (20) (Figure 7).

          However, Kimura et al. do not disclose a monitor that is provided to the housing of printer;
a controller provided to the housing and electrically connected to the recording head, the monitor, and the operation panel; the operation panel being configured to receive a first response and a second response different from the first response; and wherein the controller is configured to: perform one of a first inquiry process and a second inquiry process, the first inquiry process being performed in a case where an initial processing has not been performed, the second inquiry process being performed in a case where the initial processing has been performed, the controller being configured to continue to perform the first inquiry process until the receipt of the first response during the first inquiry process; and wherein the controller is configured to complete the first inquiry process and perform the initial processing only based on the receipt of the first response during the first inquiry process.

          Regarding a part of claim 2, Koganehira et al. disclose in Figures 1-5 a media processing device comprising a monitor (107) provided to the housing of inkjet recording apparatus (100) (Figure 1); and a controller (142, 143) provided to the housing and electrically connected to the recording head (112), the monitor (107), and the operation panel (105) (Figure 5).


            Yamada et al. disclose in Figures 1-2 a media processing device comprising:


first response (open doors 3 and 4) (Figures 1-2, paragraph 0125); and
wherein the controller is configured to:
perform one of a first inquiry process (stop operation when the doors 3 and 4 is opened) and a second inquiry process (start operation when the doors 3 and 4 is closed), the first inquiry process being performed in a case where an initial processing has not been performed, the second inquiry process being performed in a case where the initial processing has been performed, the controller being configured to continue to perform the first inquiry process until the receipt of the first response during the first inquiry process (Figures 1-2, paragraph 0125) .
              Regarding claim 3, wherein the controller is configured to complete the first inquiry process and perform the initial processing only based on the receipt of the first response during the first inquiry process (Figures 1-2, paragraph 0125).
             Regarding claim 5, wherein the controller is configured to complete the second inquiry process based on the receipt of one of the first response and the second response during the second inquiry process (Figures 1-2, paragraph 0125).

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Koganehira et al. and Yamada et al. in the Kimura et al.’s inkjet recording apparatus for the purpose of clarifying a process for an abnormal case when a storage material is used, and to improve convenience of users.

Allowable Subject Matter
          
         Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest an inkjet recording apparatus comprising a controller that is configured not to exit a first inquiry process by an elapse of a predetermined period of time during the first inquiry process in the combination as claimed.



CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.